06/02/2022



                                                                                    Case Number: OP 22-0139




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                       CAUSE NO. OP 22-139


    RHONDA LINDQUIST and OFFICE OF STATE PUBLIC DEFENDER

                                     Petitioner,

                                         v.

           MONTANA THIRTEENTH JUDICIAL DISTRICT COURT

                                     Respondent.


          On Appeal from the Montana Thirteenth Judicial District Court,
                             Yellowstone County
          Cause No. SB-21-1, The Honorable Donald L. Harris Presiding


       ORDER GRANITNG OFFICE OF STATE PUBLIC DEFENDER’S
      UNOPPOSED MOTION FOR EXTENSION OF REPLY DEADLINE


Peter F. Habein                               Timothy B. Strauch
CROWLEY FLECK PLLP                            257 West Front Street – Suite A
Suite 500                                     Missoula, MT 59802
490 North 31st Street                         (406) 532-2600
P.O. Box 2529                                 tstrauch@strauchlawfirm.com
Billings, MT 59103-2529
Telephone: 406-252-3441                       Counsel for Respondent
Facsimile: 406-256-0277                       Thirteenth Judicial District Court,
E-Mail: phabein@crowleyfleck.com              Hon. Donald Harris

Attorneys for Rhonda Lindquist and
Office of State Public Defender


                                          1
Jordan Kilby                             Nikki Trautman Baszynski*
(MT 9701)                                (OH 0091085)
PO Box 16960                             215 East 9th Street – Suite 601
Missoula, MT 59808                       Cincinnati, OH 45202
406-541-4100                             614-362-1644 x95
jordfan@westernmontanalaw.com            nbaszynski@ohiojpc.org

Counsel for Proposed Amicus              Counsel for Proposed Amicus Curiae
Curiae National Association of           National Association of Public
Public Defense                                 Defense


Emily Jones,                             L. Randall Bishop
Special Assistant Attorney General       L. Randall Bishop, Aal
115 North Broadway – Suite 410           27 Prairie Falcon Court
Billings, MT 59101                       Kalispell, MT 59901
(406) 384-7990                           (406) 670—9394
emily@joneslawmt.com                     rbishop@lrblawyers.com

Counsel for State of Montana             Counsel for Amicus Curiae
                                         Montana Innocence Project


Austin Knudsen,                          Marty Lambert
Montana Attorney General                 Gallatin County Attorney
David M.S. Dewhirst,                     1709 West College
Solicitor General                        Bozeman, MT 59715
Morgan J. Varty                          marty.lambert@gallatin.mt.gov
Assistant Attorney General
215 North Sanders                        Counsel for Amicus Curiae
PO Box 201401                            Montana County Attorneys
Helena, MT 59620                         Association
(406) 444-2026
David.dewhirst@mt.gov
Morgan.varty@mt.gov

Counsel for State of Montana




                                     2
Akilah Lane                                   Emma Andersson*
Alex Rate                                     American Civil Liberties Union
ACLU of Montana Foundation, Inc               125 Broad Street
PO Box 1968                                   New York, NY 10004
Missoula, MT 59806                            (347) 931-6337
(406) 443-8590                                eandersson@aclu.org
lanea@aclumontana.org
ratea@aclumontana.org

        Before the Court is Petitioner Montana Office of State Public Defender’s

(“OPD”) unopposed motion for a fourteen-day extension of time in which to file its

reply brief. That motion being unopposed and good cause appearing,

        IT IS ORDERED that OPD may file its reply brief on or before June 22,

2022.




                                          3                             Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 2 2022